Citation Nr: 0914567	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1960 to April 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal.  This case was previously before the Board in July 
2007, when service connection for a low back disorder was 
granted, and the issue of entitlement to service connection 
for a psychiatric disorder was remanded for additional 
development.


FINDINGS OF FACT

1.  A psychiatric disorder, with diagnoses including chronic 
anxiety and chronic personality disorders, clearly and 
unmistakably existed prior to service.

2.  The preexisting psychiatric disorders did not clearly and 
unmistakably permanently increase in severity or chronically 
worsen during service.

3.  Any other psychiatric disorders that may be present were 
not manifested during service, or for many years following 
separation from service, and are not shown to be causally or 
etiologically related to service or to a service connected 
disability.


CONCLUSION OF LAW

A preexisting psychiatric disorder was not incurred in or 
aggravated during active service and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1131, 1153, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
Veteran dated in September 2002.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The case has been in appellate status for several years 
already.  The Veteran has had ample opportunity to submit 
evidence in support of his claims.  The Board notes that he 
is represented by a highly qualified service organization.  
While the record shows the notice provided in this case could 
have done a better job of apprising the Veteran of the 
evidence needed to substantiate service connection claims on 
a secondary basis, the Board finds no prejudice to him as he 
has demonstrated actual knowledge of this information, as 
reflected in testimony given at a video conference hearing 
before the Board in August 2006 when he made specific 
statements with regard to the issue.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (determining that no 
prejudicial error to a veteran resulted in defective notice 
when the veteran, through his counsel, displayed actual 
knowledge of the information and evidence necessary to 
substantiate his claim).  See 38 C.F.R. § 3.310 (2008); Allen 
v. Brown, 7 Vet. App. 439 (1995).  Accordingly, any prejudice 
presumed as a result of the deficient notice with regard to 
secondary service connection has been rebutted.

The Board notes that information concerning the disability 
rating and effective date that could be assigned should the 
benefit sought be granted, Dingess v. Nicholson, 19 Vet. App. 
473 (2006), was provided in letters dated in July 2007 and 
March 2007.  The letters were effectively timely, as they 
furnished notice to the Veteran prior to the most recent RO 
readjudication of this case in connection with the issuance 
of the December 2008 Supplemental Statement of the Case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
All available pertinent medical records from service, from 
VA, and from private providers have been obtained and 
associated with the claims file.  The Veteran was also 
afforded VA psychiatric examinations in October 2003, 
December 2007, and November 2008 and reports from these 
examinations are associated with the claims file for review.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran essentially contends that service connection is 
warranted for a psychiatric disorder.  He alleges that he 
currently suffers from a psychiatric disorder which was 
either caused or aggravated during service, or alternatively 
that a psychiatric disorder has been caused or aggravated by 
his service-connected back disability.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a), 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Furthermore, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  Generally, 
to prove service connection, the record must contain: (1) 
Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  Accordingly, 'a lasting worsening of the condition' 
-- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before the VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).

In certain situations, a veteran's own statements that his 
current disorder or disease preexisted his active service may 
serve, even in the absence of verifying clinical evidence, as 
clear and unmistakable evidence sufficient to rebut the 
presumption of soundness.  See Harris v. West, 203 F.3d 1347, 
1350 (Fed. Cir. 2000), which noted that 38 U.S.C.A. § 1111 
does not limit the kind of evidence that can be used to rebut 
the presumption of soundness to medical evidence, and, that 
38 C.F.R. § 3.304(b) in fact notes the need to consider the 
history of pre-service conditions recorded at the time of 
examination as well as other evidence of record.

The Veteran's service treatment records include a report of a 
medical examination performed in October 1960 in connection 
with his entry into service.  No psychiatric defects or 
abnormalities were noted on that examination.  Service 
treatment records reflect that in March 1961 the Veteran was 
found to have a "[i]nadequate personality, chronic, 
severe."  This diagnosis was medically determined, as shown 
on a service "Mental Hygiene" certificate, to have existed 
prior to service and not to have been caused in the line of 
duty.  The certificate documents that the Veteran reported 
substantial pre-service episodes of "upsetness" causing him 
to go through "a succession of jobs ... unable to remain 
longer than one month to six weeks on any job."  Another 
March 1961 service treatment record notes a diagnosis of 
"chronic anxiety reaction."  This report notes a "lifelong 
history of inability to stay on any one job longer than 6 
weeks because of increasing tension and irritability to a 
point of having to quit."  The record reflects that in April 
1961 the Veteran was discharged from service following a 
request for discharge "because of unsuitability."

The post-service medical opinions of record further support 
the clear and unmistakable totality of the evidence of record 
showing that the Veteran's psychiatric disorder pre-existed 
service.  A December 2007 VA examination report is of record, 
informed by review of the claims file with personal interview 
of the Veteran.  Even with the examiner's acceptance of the 
Veteran's own account of his symptom history, the December 
2007 report presents a probative conclusion from a 
psychiatric expert that the psychiatric disorder "has been 
ongoing since his military career and likely prior to being 
in the Army...."  The examining expert concluded that the 
Veteran's psychiatric pathology had a history "likely since 
very early young adulthood."

A November 2008 VA examination report is also of record, and 
also informed by review of the claims file and personal 
interview of the Veteran with acceptance of the Veteran's own 
account of symptom history.  This report shows that the 
Veteran again "verified" the pre-service symptom history 
discussed in his service treatment records.  This November 
2008 report presents another probative conclusion from a 
different psychiatric expert that the disorder "likely pre-
existed military service."  Furthermore, the November 2008 
VA examination report probatively finds that "[t]here is no 
evidence that his military service actually aggravated his 
anxiety disorder."

The Board also acknowledges an October 2003 VA examination 
report which found that, at that time, there was "not enough 
evidence to support a psychiatric diagnosis."  The Board 
observes that this report presents no meaningful support to 
the Veteran's claim, as it actually supports a finding that 
the claimed current disability does not exist for diagnostic 
purposes.  The Board finds that the more recent December 2007 
and November 2008 VA examination reports are more probative 
in this case, as they discuss diagnostic findings and 
etiology concerning psychiatric pathology which the Board 
believes to be currently competently diagnosed.

Thus, all of the pertinent competent medical/psychiatric 
evidence of record indicates that the Veteran's in-service 
symptoms are attributed to a psychiatric pathology which pre-
existed service.  None of the evidence of record contradicts 
this repeated conclusion or finds that any new psychiatric 
pathology had its original onset during service.

Service medical and psychiatric professionals diagnosed a 
psychiatric pathology that was determined to have existed 
prior to service.  In doing so, these professionals evaluated 
the Veteran's repeated and consistent statements regarding 
the symptomatology he experienced prior to service and 
accepted his statements as accurate in reaching a conclusion 
that the Veteran's psychiatric disorder existed prior to 
service.  All subsequent psychiatric evaluations addressing 
this matter in the record have also noted the Veteran's own 
account of his symptom history as evidencing that the 
psychiatric pathology which is documented during service was 
active prior to service.  Indeed, the record is clear and 
unmistakable on this point, as the various expert opinions 
probatively indicating that the pathology pre-existed service 
are not opposed by any expert opinion to the contrary.

The Board finds that the Veteran entered into service with a 
preexisting psychiatric disability manifesting in symptoms 
diagnosed during service as chronic anxiety and inadequate 
personality.   The Board further finds that the evidence is 
sufficient to rebut the presumption of soundness which arose 
by the failure to note such a disability on the service 
enlistment examination performed in October 1960.  The 
Veteran's own statements to medical professionals, both 
during and following service, clearly reflect that the 
Veteran experienced symptomatology for a substantial time 
prior to service that was similar to the psychiatric 
symptomatology he was seen for during service, and which he 
reported experiencing from near the beginning of his term of 
service.  While the Board acknowledges that no 
contemporaneous pre-service diagnosis is of record, several 
expert professionals during service and following service 
have accepted the Veteran's own description of his symptom 
history, including pre-service symptoms, to conclude that the 
psychiatric disorder manifesting in service existed prior to 
service.  No contrary psychiatric or medical opinions are of 
record, nor does any other probative evidence demonstrate 
otherwise.  Therefore, the Board concludes that the 
psychiatric disorder that manifested during the Veteran's 
service clearly and unmistakably existed prior to service.

The Board also finds that the Veteran's preexisting 
psychiatric disorder did not increase in severity during 
service.  The post-service medical opinions of record support 
the clear and unmistakable totality of the evidence of record 
showing that the Veteran's psychiatric disorder was not 
permanently aggravated by service.  The November 2008 VA 
examination report, informed by review of the claims-file and 
interview of the Veteran, probatively found that "[t]here is 
no evidence that his military service actually aggravated his 
anxiety disorder."  None of the objective competent 
medical/psychiatric evidence of record indicates that there 
was any chronic worsening or aggravation of the psychiatric 
pathology due to the Veteran's months of military service.  
Nor does any objective medical/psychiatric evidence of record 
otherwise contradict the finding of the November 2008 VA 
examination report that there is no evidence that the pre-
existing psychiatric pathology was permanently aggravated by 
military service.

The Board observes that the Veteran's earliest documented 
account of his own symptoms, described to treating medical 
professionals during service, expressed that his symptoms 
already had a history of limiting his employment at any one 
place to no more than six weeks.  The Veteran verified this 
account in the November 2008 VA examination report.  The 
Board thus observes, in passing, that the Veteran's period of 
approximately five months in the military does not suggest 
that his in-service symptoms were more severely disabling 
than had been the case in his prior episodes of employment.  
Moreover, while the Veteran has consistently described that 
his symptoms caused significant limitations in his employment 
before and during military service, such limitations have not 
been indicated following military service.  The October 2003 
VA examination report shows that the Veteran described that 
following military discharge, he "went to work ... and 
work[ed] until he was 62, which is about two years ago as a 
brick mason and finally had to stop because of his chronic 
back pain...."  The probative evidence of record contains no 
indication that the severity of the Veteran's psychiatric 
pathology was greater after service than it was before 
service.  This, together with the absence of any evidence 
otherwise probatively indicating a permanent clinical 
worsening of the psychiatric pathology during service, and 
the November 2008 VA examination report directly stating that 
there is no evidence of such aggravation, forms an 
evidentiary record clearly and unmistakably against finding 
any in-service aggravation of a pre-existing psychiatric 
pathology during service.

Under these facts, the Board finds that there is no evidence 
probatively indicating that the Veteran's preexisting 
psychiatric disorder underwent any permanent clinical 
worsening or chronic aggravation during service, and thus no 
significantly probative evidence against the finding of the 
November 2008 VA examination report.  Therefore, the evidence 
is clearly and unmistakably against a finding that the 
psychiatric disability was permanently aggravated during 
service.  This conclusion is supported by the similarity of 
symptomatology reported prior to and during service, and the 
absence of any shown increase in psychiatric symptomatology 
following service.

The presumption of soundness has been rebutted with the Board 
finding that the evidence clearly and unmistakably shows that 
the psychiatric pathology documented in service pre-existed 
service and was not aggravated during service.  There is 
otherwise no basis for granting service connection for a 
psychiatric disorder on the basis of in-service incurrence or 
aggravation, and the claim must be denied on these bases.

The Board now turns its attention to the contention advanced 
by the Veteran that his psychiatric pathology may be 
secondary to his service connected back disability.  The 
Board notes that none of the competent medical evidence of 
record indicates that any causation or demonstrable permanent 
worsening of a psychiatric disorder is medically attributable 
to the Veteran's service connected back disability.  The 
Board acknowledges that the Veteran has testified, including 
at his August 2006 Board hearing, that he feels his current 
psychiatric pathology is caused or aggravated by his back 
disability.  The Board has considered the Veteran's testimony 
to the extent it reflects his lay observations of his own 
symptom experiences.  However, medical evidence is generally 
required to establish the details of a medical relationship 
between pathologies or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that the December 2007 VA examination report 
refers to "anxiety problems ... with exacerbation of his 
symptomatology interwined [sic] with chronic pain."  The 
Board has given careful consideration to this report, but 
most note that it does not describe a permanent worsening or 
chronic clinical aggravation of the psychiatric disorder.  
Indeed, the exacerbation of the symptoms is further described 
tenuously as the examiner states that "it is impossible at 
this point to say to what degree his mental health issues and 
chronic lower back pain ... are interrelated."  The report 
observes that "chronic pain can be associated with 
intensified depression and anxiety."  However, the report 
does not indicate any demonstrable permanent aggravation of 
the psychiatric pathology due to a back disability in this 
case.  Service connection may not be based on a resort to 
speculation or mere possibility.  See 38 C.F.R. § 3.102.  
Moreover, the Board has reviewed the entirety of treatment 
records and medical reports in the claims file and finds that 
no other evidence of record demonstrates a chronic worsening 
or clinical aggravation of the Veteran's psychiatric 
pathology medically attributed to his service-connected back 
disability.

Based on review of the evidence of record, the Board finds 
that the preponderance of the probative evidence is against 
service connection for a psychiatric disability on any basis.  
While the Veteran and his spouse are clearly of the opinion 
that the Veteran's psychiatric pathology is related to 
service or to his service-connected back disability, as lay 
people they are not competent to establish facts that require 
specialized training, such as the etiology of a 
medical/psychiatric disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board has considered the lay 
testimony with regard to lay observable events.  However, as 
discussed above, presumption of soundness has been rebutted 
and the most probative expert evidence of record is otherwise 
against finding that the Veteran's psychiatric pathology is 
related to his service or to a service-connected disability.  
Accordingly, the Board concludes that service connection for 
a psychiatric disorder is not established.  As the 
presumption of soundness has been rebutted, and as the 
preponderance of the evidence is otherwise against the claim 
for service connection for a psychiatric disorder, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


